DETAILED ACTION
The present application, filed 05/25/2020, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“Wang”, US 20180269779).
Re claim 1, Wang teaches a power factor correction circuit [Fig 2], comprising: a) a power meter [1] configured to measure a total harmonic distortion (THD) and an amplitude ratio of each harmonic component at an input port; b) a switching-type regulator [2] that is controllable by a switch control signal in order to adjust a power factor; and c) a controller [3] configured to generate the switch control signal to control the switching-type regulator to perform power factor correction, wherein the controller decreases the THD by adjusting a current reference signal according to the measured 
Re claim 2, Wang teaches wherein the controller is configured to adjust the current reference signal by superimposing at least one predetermined harmonic component on the current reference signal [paragraph 25, Fig 4, step S240, Fig 6].
Re claim 11, Wang teaches wherein each of the predetermined harmonic component is adjacent to a fundamental wave [claim 7].
Re claim 12, Wang teaches [Fig 1, 2] a method of controlling a switching-type regulator [2] to perform power factor correction, the method comprising: a) measuring [via power meter 1] a total harmonic distortion (THD) and an amplitude ratio of each harmonic component at an input port; b) adjusting [via controller 3], based on the measured THD [Fig 3, S200] and the amplitude ratio of each harmonic component [Fig 4, S230 to S250], a current reference signal of the switching-type regulator to minimize the THD [paragraph 29].
Re claim 13, Wang teaches wherein the current reference signal is adjusted by superimposing at least one predetermined harmonic component on the current reference signal [paragraph 25, Fig 4, step S240, Fig 6].
Re claim 20, Wang teaches a controller [3, Fig 1], comprising: a) a memory [as described in paragraph 45] configured to store instructions, and b) a processor [as described in paragraph 45] adapted to perform the method of claim 12 by executing said instructions.


Allowable Subject Matter
Claims 3-10, and 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:
Re claim 3 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the controller is configured to adjust, based on the measured THD, a phase of each of the predetermined harmonic components to minimize the THD” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 8 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “superimposing at least one voltage harmonic component corresponding to the at least one predetermined harmonic component on an input voltage sampling signal to generate a superimposition signal, wherein the voltage harmonic component has a same amplitude ratio as a corresponding harmonic component at the input port and has an opposite phase to the corresponding harmonic component, and multiplying the superimposition signal by a compensation signal to generate the current reference signal, wherein the input voltage sampling signal represents an input voltage of the switching-type regulator, the predetermined harmonic component is acquired based on the input voltage sampling signal, and the compensation signal represents a difference between a voltage reference signal and an output voltage; and b) multiplying at least one voltage harmonic 
Re claim 10 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the voltage harmonic component is obtained by performing phase adjustment on the predetermined harmonic component to generate a first signal, and then acquiring a product signal of the first signal and the amplitude ratio corresponding to the predetermined harmonic component” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 14 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “adjusting, based on the measured THD, a phase of each of the predetermined harmonic components to 
Re claim 19 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “superimposing at least one voltage harmonic component corresponding to the at least one predetermined harmonic component on an input voltage sampling signal to generate a superimposition signal, wherein the voltage harmonic component has a same amplitude ratio as a corresponding harmonic component at the input port and has an opposite phase to the corresponding harmonic component, and multiplying the superimposition signal by a compensation signal to generate the current reference signal, wherein the input voltage sampling signal represents an input voltage of the switching-type regulator, the predetermined harmonic component is acquired based on the input voltage sampling signal, and the compensation signal represents a difference between a voltage reference signal and an output voltage; and b) multiplying at least one voltage harmonic component corresponding to the at least one predetermined harmonic component by the compensation signal respectively to generate at least one multiplied signal, wherein the voltage harmonic component has a same amplitude ratio as a corresponding harmonic component at the input port and has an opposite phase to the corresponding harmonic component, and superimposing all the at least one multiplied signal on a product signal of the input voltage sampling signal and the compensation signal to generate the current reference signal, wherein the input voltage sampling signal represents an input voltage of the switching-type regulator, the predetermined harmonic component is acquired based on the input voltage sampling signal, and the 

Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838